Carley, Judge.
In Walker v. Little, 164 Ga. App. 423, (296 SE2d 636) (1982) this court reversed the trial court’s grant of summary judgment in favor of the defendant which was based upon the fact that all costs in a prior suit were not paid prior to the filing of the second suit. In reversing the judgment of the trial court, we relied upon McLanahan v. Keith, 239 Ga. 94 (236 SE2d 52) (1977). On certiorari, the Supreme Court overruled McLanahan to the extent that it conflicted with Couch v. Wallace, 249 Ga. 568 (292 SE2d 405) (1982) and reversed the judgment of this court. Little v. Walker, 250 Ga. 854 (301 SE2d 639) (1983). Accordingly, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Shulman, C.J., and Quillian, P.J., concur.